DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The non-final action dated 6/19/2020 has been withdrawn. A new non-final action is being issued.
Claim Objections
Claims 8 and 16 are objected to because of the following informalities:  “said at least one floating diffusion region” should be “said floating diffusion regions” to be consistent with the changes in claims 1 and 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtsuki et al. (US pub 20140267858).
	With respect to claim 1, Ohtsuki et al. teach an active pixel sensor comprising (see figs. 1-14, particularly figs. 4 and 13 and associated text): 
a two-dimensional array of photodiodes having a first group includes (PD1,PD2 in first row from the top and first column and second column from the left) and (PD1,PD2 in the third row from the top and first column and second column from the left) and a second group includes (PD1,PD2 in second row from the top and second column and third column from the left) and (PD1,PD2 in the fourth row from the top and second column and third column from the left) arranged in at least one first row and at least one second row (lateral line) and a plurality of columns (first column and second column and third column) (vertical line); 
a plurality of floating diffusion regions FD each of which coupled to a group of photodiodes from said two-dimensional array and being configured to receive electrons generated by photodiodes in said group, such that said group defines a single sensing pixel, and such that said two-dimensional array defines a plurality of groups; 
wherein said plurality of groups includes at least one first group (PD1,PD2 in first row from the top and first column and second column from the left) disposed on said first row of photodiodes, and at least one second group (PD1,PD2 in second row from the top and second column and third column from the left)  disposed on said second row of said photodiodes; and, 
wherein said first group, defining a firs sensing pixel, includes at least one photodiode PD1 on a first column (first vertical line) and at least one photodiode PD2 on a second column, and said second group, defining a second sensing pixel, includes at least one photodiode PD1 on said second column and at least one photodiode PD2 on a third column.  
With respect to claim 2, Ohtsuki et al. teach said at least one first group includes a plurality of first groups disposed along said first row of said array, and 
	With respect to claim 3, Ohtsuki et al. teach each one of said second groups is disposed adjacent two of said first groups, such that at least one photodiode of said second group is on the same column as at least one photodiode of one of said two first groups, and at least one photodiode of said second group is on the same column as at least one photodiode of the other one of said two first groups. 
 	
With respect to claim 5, Ohtsuki et al. teach said plurality of columns are disposed along a first dimension of said array, and wherein resolution along a first dimension of an image obtained by said active pixel sensor inherently corresponds to the number of said plurality of columns; and wherein sensitivity of said image inherently corresponds to the number of rows disposed along a second dimension of said array.  
	With respect to claim 6, Ohtsuki et al. teach each one of said plurality of first groups is shifted with respect to adjacent first groups and with respect to adjacent second groups along a first dimension of said array, and further shifted with respect to adjacent second groups along a second dimension of said array.  
	With respect to claim 7, Ohtsuki et al. teach each one of said first groups partially overlap with two adjacent second groups.  
	With respect to claim 8, Ohtsuki et al. teach said at least one floating diffusion region includes a first and a second floating diffusion region (FD in 1st row and 3rd row).  

	With respect to claim 10, Ohtsuki et al. teach each of said groups includes at least one first photodiode configured to emit charges into said first and at least one second photodiode configured to emit charges into said second floating diffusion region.  


 Claim(s) 11-13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtsuki et al. (US pub 20140267858).
	With respect to claim 11, Ohtsuki et al. teach a method for detecting light with an active pixel sensor, the method comprising (see figs. 1-14, particularly figs. 4 and 13 and associated text): 
	providing a two-dimensional array of photodiodes having a first group includes (PD1,PD2 in first row from the top and first column and second column from the left) and (PD1,PD2 in the third row from the top and first column and second column from the left) and a second group includes (PD1,PD2 in second row from the top and second column and third column from the left) and (PD1,PD2 in the fourth row from the top and second column and third column from the left) arranged in at least one first row and at least one second row (lateral line) ; 
defining a plurality of groups of photodiodes PD1,PD2/PD1,PD2; 
forming a plurality of floating diffusion regions FD, each of which being coupled to one of said groups, and being configured to receive electrons generated by photodiodes in said group; 
wherein said plurality of groups includes at least one first group PD1,PD2 in first row from the top and first column and second column from the left) and (PD1,PD2 in the third row from the top and first column and second column from the left) defined on said first row of photodiodes, and at least one second group PD1,PD2 in second row from the top and second column and third column from the left) and (PD1,PD2 in the fourth row from the top and second column and third column from the left) defined on said second row of photodiodes; and, 
wherein said first group, defining a first sensing pixel, includes at least one photodiode PD1 on a first column (first vertical line) and at least one photodiode PD2 on a second column, and said second group, defining a second sensing pixel, includes at least one photodiode PD1 on said second column and at least one photodiode on a third column.  
With respect to claim 12, Ohtsuki et al. teach said at least one first group includes a plurality of first groups disposed along said first row of said array, and said at least one second group includes a plurality of second groups disposed along said second row of said array.  

 	 With respect to claim 15, Ohtsuki et al. teach each one of said plurality of first groups is shifted with respect to adjacent first groups and with respect to adjacent second groups along a first dimension of said array, and further shifted with respect to adjacent second groups along a second dimension of said array.  
	With respect to claim 16, Ohtsuki et al. teach said at least one floating diffusion region includes a first and a second floating diffusion region (FD in 1st row and 3rd row).  
	With respect to claim 17, Ohtsuki et al. teach said photodiodes are configured to dynamically and selectively be grouped in a first group arrangement in which the charges of the photodiodes in the group is stored said first floating diffusion regions and a second group arrangement in which the charges of the photodiodes in said group is stored said second floating diffusion regions.  
	With respect to claim 18, Ohtsuki et al. teach each of said groups includes at least one first photodiode configured to emit charges into said first and at least one second photodiode configured to emit charges into said second floating diffusion region.  



Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814